Citation Nr: 0510242	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  98-08 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
claims for service connection for skin rash and skin cancer, 
claimed as secondary to radiation exposure.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active service from December 1942 to 
January 1946, January 1948 to February 1950, and from 
September 1950 to December 1951.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1997 RO decision, which determined 
that new and material evidence had not been received to 
reopen claims of service connection for skin rash and skin 
cancer, claimed as secondary to radiation exposure.  

In May 2001, the veteran appeared at the RO and testified at 
a hearing before the undersigned Veterans Law Judge, who has 
been designated to make the final disposition of this 
proceeding for VA.  A transcript of that hearing is 
associated with the claims file.   

In a September 2001 decision, the Board determined that new 
and material evidence had not been received to reopen claims 
of service connection for skin rash and skin cancer, claimed 
as secondary to radiation exposure.  The veteran appealed the 
September 2001 Board decision to the United States Court of 
Appeals for Veterans Claims (Court).

In an April 10, 2003 Order, the Court granted a Joint Motion 
to Remand of the parties (the VA Secretary and the veteran), 
vacated the Board's September 2001 decision, and remanded the 
case back to the Board pursuant to 38 U.S.C. § 7252(a) for 
readjudication consistent with the Motion.  In August 2003, 
the Board remanded the case to the RO for additional 
development, after which the RO returned the case to the 
Board for further consideration.  




FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  In a decision dated in January 1994, from which an appeal 
was not timely perfected, the RO denied claims of entitlement 
to service connection for skin rash and skin cancer, claimed 
as secondary to radiation exposure; the evidence received 
since this determination is cumulative or redundant of 
evidence previously considered, or the additional evidence, 
by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the claims.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen 
the claims of entitlement to service connection for skin rash 
and skin cancer, claimed as secondary to radiation exposure; 
and the January 1994 RO decision is final.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and to assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  The Board will assume 
for the purposes of this decision that the liberalizing 
provisions of the VCAA are applicable to the veteran's claims 
to reopen.  However, nothing in the Act shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C. § 
5103A(f).  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  See Pelegrini, 18 Vet. App. at 115, 
119-120.

In the instant case, VCAA notice was sent to the veteran 
following the RO decision in September 1997, prior to the 
enactment of the VCAA.  In any case, VCAA notice was sent to 
the veteran prior to the transfer of the case to the Board, 
and, as explained herein below, complied with the 
requirements of the VCAA as interpreted by the Court in 
Pelegrini II.  

The veteran was apprised of the VCAA and its impact on his 
claim by letter dated in February 2004.  In that letter, the 
RO advised him of what was required to prevail on his 
application to reopen claims of service connection for skin 
rash and skin cancer (e.g., new and material evidence, and 
how those terms are defined), what specifically VA had done 
and would do to assist in those claims, and what information 
and evidence the veteran was expected to furnish.  The RO 
specifically informed the veteran that VA would assist him in 
obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  

Further, the veteran was provided with a copy of rating 
decisions dated in September 1997 and February 1998 setting 
forth the requirements for reopening previously denied claims 
for service connection for skin rash and skin cancer, and was 
advised as to the nature of the evidence necessary to 
substantiate his claims to reopen.  The advisements were 
reiterated in the statement of the case issued in May 1998, 
which also furnished regulations pertinent to reopening 
claims with new and material evidence.  A supplemental 
statement of the case issued in September 2004 included 
reference to 38 C.F.R. § 3.159 and the United States Codes 
cites relevant to the VCAA.  Additionally, the statement of 
the case and supplemental statement of the case provided the 
veteran opportunity to identify or submit any evidence he 
wished to be considered in connection with his appeal.  Thus, 
through the documents mailed to the veteran, the RO informed 
the veteran of the information and evidence needed to 
substantiate his claims.  See 38 U.S.C.A. §§ 5102, 5103.  In 
short, the veteran has been notified of the information or 
evidence necessary to substantiate his claims and the parties 
responsible for obtaining that evidence.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claim.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (harmless error).  In this case, 
based on the information the RO has provided to the veteran, 
as referenced above, VA has essentially satisfied its 
obligation to notify.  

B.  Duty to Assist

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004)).  
Although the rule is generally effective on November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing.  It applies to 
any claim to reopen a finally decided claim received on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does 
not apply to the veteran's claims to reopen, which were 
received prior to that date.  

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant attempting to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable on the date of the rule's final publication, 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  They are not 
applicable to the veteran's claims to reopen, which were 
received prior to that date.  

Nevertheless, VA has made reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims.  
The veteran maintains that he is entitled to service 
connection for skin rash and skin cancer, claimed as 
secondary to radiation exposure.  He was afforded the 
opportunity to testify at personal hearings at the RO before 
a local hearing officer in July 1997 and before the 
undersigned in May 2001.  The RO has obtained VA treatment 
records in support of the claims, but the veteran did not 
identify any private medical records to obtain on his behalf.  
Further, the RO referred the case to VA's Compensation and 
Pension Service Director for consideration under 38 C.F.R. 
§ 3.311(b).  Neither the veteran nor his representative has 
identified any additional evidence or information that could 
be obtained to substantiate the claims.  The Board notes that 
VA's duties under the VCAA do not mandate obtaining a medical 
examination or opinion prior to a claim having been reopened.  
Accordingly, the Board is also satisfied that insofar as such 
are applicable to the veteran's claims to reopen, the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of Claims to Reopen

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for certain chronic diseases, 
such as malignant tumor, if manifest to a compensable degree 
within one year following separation from active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).  Notwithstanding the above, service 
connection may be granted for disability shown after service, 
when all of the evidence, including that pertinent to 
service, shows that it was incurred in service.  38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by several different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected, specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c) (West 
2002); 38 C.F.R. § 3.309(d) (2004).  Second, when a 
"radiogenic disease" first becomes manifest after service, 
and it is contended that the disease resulted from exposure 
to ionizing radiation during service, various development 
procedures must be undertaken in order to establish whether 
or not the disease developed as a result of exposure to 
ionizing radiation.  38 C.F.R. § 3.311(a)(1) (2004).  Third, 
even if the claimed disability is not listed as a presumptive 
disease under 38 C.F.R. § 3.309(d) or as a radiogenic disease 
under 38 C.F.R. § 3.311, service connection must still be 
considered under 38 C.F.R. § 3.303(d) in order to determine 
whether the disease diagnosed after discharge was incurred 
during active service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

A "radiation-exposed veteran" is defined as either a 
veteran who while serving on active duty, or an individual 
who while serving on active duty for training or inactive 
duty training, participated in a radiation-risk activity.  
38 C.F.R. § 3.309(d)(3)(i).  "Radiation-risk activity" is 
defined to mean onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima, Japan, or Nagasaki, Japan, by United States forces 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; or internment as a prisoner of war (or service 
on active duty in Japan immediately following such 
internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945, through 
July 1, 1946.  38 C.F.R. § 3.309(d)(3)(ii).

Diseases specific to radiation-exposed veterans for the 
purpose of presumptive service connection are the following:  
leukemia (other than chronic lymphocytic leukemia), cancer of 
the thyroid, cancer of the breast, cancer of the pharynx, 
cancer of the esophagus, cancer of the stomach, cancer of the 
small intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary gland, cancer of the urinary tract, cancer of 
the bone, cancer of the brain, cancer of the colon, cancer of 
the lung, and cancer of the ovary.  38 C.F.R. § 3.309(d)(2).

As to the second method for establishing service connection, 
the provisions of 38 C.F.R. § 3.311 provide for development 
of claims based upon a contention of radiation exposure 
during active service and post-service development of a 
radiogenic disease.  The purpose of these provisions is to 
relieve claimants of the burden of having to submit evidence 
to show that their cancer may have been induced by radiation.  
These provisions do not give rise to a presumption of service 
connection, but rather establish a procedure for handling 
claims brought by radiation exposed veterans or their 
survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. 
Cir. 1997).  The governing regulation essentially states 
that, in all claims in which it is established that a 
radiogenic disease first became manifest after service, and 
it is contended that the disease resulted from radiation 
exposure, a dose assessment will be made.  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing, and claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 
C.F.R. § 3.311(a)(2).

For purposes of 38 C.F.R. § 3.311, a "radiogenic disease" 
is defined as a disease that may be induced by ionizing 
radiation, and includes the following:  all forms of leukemia 
except chronic lymphatic (lymphocytic) leukemia, thyroid 
cancer, breast cancer, lung cancer, bone cancer, liver 
cancer, skin cancer, esophageal cancer, stomach cancer, colon 
cancer, pancreatic cancer, kidney cancer, urinary bladder 
cancer, salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2) (2004).  

Notwithstanding the above, when a veteran is found not to be 
entitled to a regulatory presumption of service connection 
for a given disability or to the regulatory development 
procedures applicable to a radiogenic disease, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  See Combee 
v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994), reversing 
in part Combee v. Principi, 4 Vet. App. 78 (1993).  In other 
words, the fact that the veteran may not meet the 
requirements of a presumptive regulation would not in and of 
itself preclude him from establishing service connection, 
because he may in the alternative establish service 
connection by way of proof of actual direct causation.

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).

As noted, the definition of new and material evidence has 
since been amended and is codified at 38 C.F.R. § 3.156(a) 
(2004).  The amended definition is not liberalizing, and 
applies only to an application to reopen a finally-decided 
claim received on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  It does not apply to this 
veteran's claims, which were received in July 1996.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  The evidence that must be considered 
in determining whether there is a basis for reopening the 
claim is that evidence added to the record since the last 
disposition in which the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the credibility of the 
evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.

In the present case, the RO denied the veteran's claim of 
entitlement to service connection for skin rash and skin 
cancer, claimed as secondary to radiation exposure, in a 
decision dated in January 1994.  That decision was based on 
findings that service medical records were negative for any 
complaint, treatment or diagnosis of a skin condition to 
include rash and cancer in service; that evidence did not 
indicate a skin rash was incurred in or aggravated by active 
military service; and that there was no evidence of a 
diagnosis of skin cancer.  The RO further found that, 
although the veteran was a crewmember on board the USS Lunga 
Point when it made a port call at Nagasaki from September 17 
to September 19, 1945, there was no estimate of radiation 
exposure to the veteran, and he was not a member of 
occupation forces at Nagasaki.  

The veteran initiated an appeal with regard to the January 
1994 RO decision; however, he did not perfect his appeal with 
a timely filed substantive appeal.  Thus, it is considered 
final, with the exception that the claims may be reopened if 
new and material evidence is received.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2001); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  

The last final disallowance of the veteran's claims in this 
case is the January 1994 RO decision.  As such, the Board 
will consider evidence submitted since this determination in 
order to ascertain whether that evidence is new and material 
to reopen the veteran's service connection claims.  

In the January 1994 decision, the RO considered the veteran's 
service medical records, private medical records from Dr. B., 
a letter from the Defense Nuclear Agency, and statements of 
the veteran.  Service medical records, to include separation 
physical examinations conducted in January 1946, February 
1950, and December 1951, do not reflect complaints, treatment 
or diagnoses of any skin rash, skin cancer or any other skin 
disability. 

Private medical treatment records from Dr. B. for the period 
of August 1981 to May 1993 are described in great detail, as 
follows.  In August 1981, the veteran complained of gyrate 
erythema and examination revealed erythematous gyrate patches 
on the abdomen, legs and thighs.  A week later, it was noted 
that he still had erythema over blotchy areas of the trunk 
and proximal extremities and one week later, a few papules of 
folliculitis were still noted over the chest area.  Two weeks 
later, he was again evaluated for gyrate erythema and 
folliculitis, and the following month, he again reported some 
episodes of folliculitis reportedly worse with stress but 
gradually improving.  In January 1982, there were scattered 
papules of folliculitis over the arms and legs and some 
intertrigo over the groin area.  In late January 1982, 
Bockhart's impetigo was extracted from the right arm, and in 
March 1982, the veteran was treated for leg folliculitis and 
an erythematous spot on the right forearm.  In late March 
1982, there were erythematous eruptions, and it was noted 
that at work the veteran was subject to very hot and sweaty 
conditions.  In May 1982, there were four light papules on 
the right thenar eminence, which had been present for over a 
year and were reportedly very sensitive to touch.  The 
diagnosis was adnexal tumor- eccrine versus neurofibroma.  In 
addition, a few erythematous spots were noted on the 
veteran's back, and there was a blister on the right thigh.  
Later that month, erythema and patches were noted on the body 
and arms, and there was a diagnosis of acquired digital 
fibrokeratoma with respect to the right hand.  In June 1982, 
the veteran complained of erythema and irritation over the 
anus and hands from a "glass" machine, and in July 1982, he 
received treatment for purpuric spots on the upper thighs and 
groin area which reportedly started seven to ten days earlier 
on his legs and later spread to his thighs.  About six days 
later his skin was noted to be essentially clear, but one 
month later when he was being evaluated for a welding burn, 
it was noted that he continued to have purpuric spots on the 
legs periodically.  In September 1982, some purpura had 
spread to the arms, and in October 1982 the veteran continued 
to have some purpura on the arms and Candida in the groin 
area.  In December 1982, he was seen for folliculitis and 
possible vasculitis, with the veteran experiencing pustules 
on the legs and purpuric spreading.  It was also noted that 
he had been exposed to fumes when he "welded" on a "PVC" type 
tank holding acids.  Purpura erythema was again noted in 
early 1983 and 1984, with the veteran also developing some 
scaling and fissures in the area of the thumbs and 
forefingers.

A medical report from Dr. B., believed to be dated 
approximately 1983, reflects that the veteran had initially 
been seen him with gyrate erythema over the abdomen, legs and 
thighs.  The veteran reported that he had previously received 
treatment elsewhere without satisfactory results.  Subsequent 
treatment resulted in modifications of his treatment program 
with periodic flares and exacerbation complicated 
intermittently with folliculitis.  The veteran's primary 
responsibility at work was in maintenance, and in March 1982 
he worked under conditions that resulted in a contact 
dermatitis-like eruption predominantly over the folds of the 
arms.  During 1982, it was noted that the veteran was seen 
predominantly for flares of his dermatitis, purpura, and 
folliculitis over various aspects of the body.

A September 1984 examination by Dr. B. revealed very pruritic 
macular eczematous eruption on the lower trunk and legs.  It 
was also indicated that the veteran worked around "acid" and 
that there had been an acid leak recently.  Nine days later, 
the veteran's skin condition was noted to be improved with 
some irritation remaining on the lower legs.  In October 
1984, it was noted that the veteran had experienced a flare-
up while in an "acid room" in the basement where he worked 
and was reportedly broken out for nearly five days.  At this 
time, Dr. B. apparently suggested that the veteran wear a gas 
mask.  In November 1984, the veteran was noted to be slightly 
more purpuric over the right thigh.

A medical report from Dr. B. dated in November 1984 reflects 
that the veteran had been seen in February 1983, with some 
purpura and dermatitis over his arms and hands.  In February 
1984, he was reevaluated with inflammation in the groin area 
representative of dermatitis and possibly dermatophytosis 
imposed on the dermatitis.  In April 1984, he exhibited 
improvement of inflammation in the groin area.  There was 
also prominent inflammatory dermatitis of the hands and 
finger areas, and the veteran reported being involved at work 
with chemicals.  In June 1984, he reported only minor flare-
ups periodically, especially during times that "he was in 
chemicals."  In September 1984, he exhibited very pruritic 
and inflamed macular eczematous eruption over the lower trunk 
and legs following the repair of an acid leak in a plant.  In 
October 1984, it was indicated that the veteran was examined 
after another flare-up following a repair in the "acid room."  
Dr. B. noted that the veteran had made repairs in the face of 
being in an atmosphere where there were often noxious 
chemicals present, and that this would often result in his 
skin becoming inflamed again.  It seemed to Dr. B. that may 
of these flare-ups occurred within a period of a few weeks 
following previous repair work so that often he went from a 
period of recovery to aggravation of his condition without a 
chance to fully recover.

Additional treatment records show that in February 1985 Dr. 
B. treated the veteran for actinic keratosis (AK) over the 
arms and left face.  In July 1985 there was no AK, but there 
was hyperkeratosis on the nail bed of the left thumb.  In 
early 1986, some irritation was noted on the arms and thumb 
areas, and in December 1986, purpura was noted on the arms 
and dermatitis on the legs.  In June 1988, AK was observed on 
the veteran's right and left temple area, and the right jaw 
line and left hand.  In November 1988, it was indicated that 
he was still having purpura on his arms.

A medical report from Dr. B. dated in March 1989 reflects 
that in February 1985 the veteran was treated for 10 pre-
malignant AK over the arms and face.  The AK had almost 
completely healed as of March 1985.  Later in 1985, it was 
noted that the veteran had been treated for onychomycosis of 
the left thumbnail.  Flares of dermatitis thereafter occurred 
in 1986 and 1987.  On June 1988, Dr. B. treated pre-malignant 
AK of the face and left hand.

Additional treatment records show that in March 1989 AK was 
noted on the left hand, and periodic flare-ups occurred for 
the remainder of 1989 and in 1990.  In a medical report dated 
in April 1990, Dr. B. reported additional minor periodic 
flare-ups of dermatitis.  The veteran was later treated for 
erythema in the spring and summer of 1991, and in November 
1991 it was noted that he had widespread blotchy pruritic 
patches on the forearms, lower legs, thighs, around the waist 
and in the groin area.  In April 1992, the veteran reported 
that he had seen Nagasaki after the "A" bomb from a ship in 
the harbor.  At the time of this reporting, he had papular 
eruptions on the right knee and some purpura on the arms and 
elbows.  In August 1992, the patches on the right knee 
exhibited mild erythema and hyperpigmentation.  There were 
also a couple of sores on the right arm and erythematous 
patches on the low back.

A medical report from Dr. B. dated in September 1992 reflects 
that the veteran had been treated during the course of 1991 
with Retin-A, which increased the resiliency of the skin with 
thickening of the epidermis and improved circulation to the 
skin.  Only the mildest form of this medication had been 
used, with Dr. B. encouraging the veteran to gradually become 
more aggressive with its use.  More recently, it was noted 
that the veteran had been able to increase the Retin-A to 
nightly use, and it was indicated that at his August 1992 
evaluation, he still had discoloration and erythema with post 
inflammatory changes at the right knee and reportedly 
continued to get purpura and some tears in his skin with mild 
trauma, especially to his arms.  It was Dr. B.'s intention to 
continue to make the skin more resilient through medication 
and it was his belief that there was progressive improvement 
with seemingly fewer flare-ups and increased tolerance to the 
medication.

Additional treatment records show that in February 1993 AK 
was noted on the veteran's face and purpura was noted on the 
arms.  In April 1993, Dr. B. noted that the veteran had 
prominent purpura on the arms from minor trauma.

Other evidence considered by the RO in January 1994 consists 
of a letter dated in March 1992, in which the Defense Nuclear 
Agency (DNA) informed the veteran about a major research 
program begun in response to concerns over adverse health 
effects related to radiation exposure on Department of 
Defense personnel.  The DNA indicated that it was generally 
assumed by scientists that even low levels of radiation 
exposure carried some slight risk, noting that one 
organization determined that if 20,000 individuals were each 
exposed to one-half a roentgen equivalent unit (rem) of 
ionizing radiation, one case of fatal cancer might eventually 
result which statistically might be related to the exposure, 
whereas another organization determined that with the same 
group of 20,000, about 3,200 deaths could be expected from 
causes other than radiation exposure.  Another study 
determined that the maximum possible radiation dose that 
might have been received by any individual who was at either 
Hiroshima or Nagasaki for the full duration of the American 
occupation (September 1945 to June 1946 for Nagasaki; and 
September 1945 to March 1946 for Hiroshima occupation) was 
less than one rem.  The DNA cautioned that this did not mean 
that any individual approached that exposure, and that the 
majority of servicemen assigned to the occupation did not 
receive any radiation exposure or not more than a few tens of 
millirem.  In sum, it was concluded that the above-described 
studies had not revealed a basis for concern by veterans of 
the Hiroshima and Nagasaki occupation over increased risk due 
to radiation.

The evidence received since the RO's January 1994 decision 
consists of an October 1997 medical report from Dr. B., 
correspondence from the Defense Threat Reduction Agency, a VA 
opinion relating to radiation exposure, hearing testimony 
from the veteran, and VA medical records for the period of 
September 1995 to August 1998.  VA did not previously 
consider this evidence.  

In pertinent part, VA outpatient records dated in March 1997 
reflect a finding of low volume prostate cancer, and hospital 
records reflect that in May 1997, the veteran underwent 
radical retropubic proctectomy and bilateral pelvic lymph 
node dissection.  Prior to admission for surgery, past 
medical history of the veteran included radiation exposure 
around Nagasaki.  Records dated in August 1997 reflect that 
the prostate removal was secondary to adenocarcinoma.

At a July 1997 RO hearing, the veteran testified that his 
exposure to radiation occurred while he was a crewmember on 
board the USS Lunga Point in the harbor of Nagasaki in 1945 
after the dropping of the bomb; that he first began to 
experience skin problems from this exposure 39 years later 
from his feet to his legs, groin area, chest stomach, arms 
and ears; and that it was his contention that exposure to 
radiation was the cause of his conditions.  The veteran 
maintained that the exposure that occurred in the harbor of 
Nagasaki lingered on the ship over the course of his 
remaining months on board.  

In July 1997, the claim was referred to VA's Compensation and 
Pension Service Director for consideration of entitlement 
under 38 C.F.R. § 3.311.  In an August 1997 memorandum, the 
Director concluded that the veteran's claim would have to be 
addressed under provisions of law other than 38 C.F.R. § 
3.311 for reasons that skin cancer had not been diagnosed, 
skin rash was not a radiogenic disease under the applicable 
regulations, and there was no medical treatise submissions to 
support the allegation that skin rash was the result of 
ionizing exposure.

In a medical report dated in October 1997, Dr. B. indicated 
that the veteran was originally referred to him by his family 
physician in August 1981 due to the development of an unusual 
and persistent irregular eruption over the anterior trunk, 
lower legs, and thigh areas.  He noted that the etiology of 
this was undetermined but that it resolved over the next 
three months with treatment.  He also noted that at that time 
the veteran worked in maintenance in a factory that made 
components for light bulbs, which periodically involved 
crawling in tight corners, being in rooms with noxious 
chemicals, and coming into contact (through inhalation and 
directly to the skin) with chemicals from leaking pipes.  Dr. 
B. commented that over the years the veteran had had 
eruptions involving almost all areas of his body at various 
times, some more persistent than others, and from a 
dermatological point of view, the veteran's skin had always 
seemed to be more sensitive than the average for reasons that 
Dr. B. never really understood.  He opined that the apparent 
chemicals and the times of extreme heat from working in 
reported cramped and hot corners at the plant were 
aggravating factors.  He also noted that the veteran had used 
Retin-A for many years and now the newer retinoid, Differin, 
over his arms for a long period of time (since 1988), by 
using the property of the retinoid that helped make the skin 
more resilient through increasing the thickness and improving 
circulation of the skin.  With most patients, Dr. B. found 
that he was able to progress from mild to the strongest 
strength Retin-A over several weeks, but with the veteran, 
Dr. B. noted that he was never able to progress to the 
strongest strength, due to extreme sensitivity.  Dr. B. 
believed that the veteran would need to continue indefinite 
treatment to help maintain a moderate degree of comfort to 
his skin particularly over the arms and groin area.  Dr. B. 
stated that he did not pretend to be an expert on the effects 
of atomic radiation on the skin, but that he was not aware of 
any other patients in his practice that had similar 
experiences of being in Nagasaki after the atomic explosion.  
He was able to relate that in the 16 years that he had been 
treating the veteran, the veteran had one of the more 
sensitive skin problems that he had seen in all of the 
patients that he had treated and he believed that the veteran 
had been faithful in pursuing the outlined treatments.

In a February 1999 letter, the Defense Threat Reduction 
Agency reiterated that the maximum exposure of any person 
involved in the occupation of Nagasaki would be less than one 
rem.  

In a May 2001 RO hearing before the undersigned, the veteran 
testified that the USS Lunga Point pulled into the harbor of 
Nagasaki right after the Atomic Bomb was dropped, and then 
remained there for three days; that the USS Lunga Point was a 
short distance from Ground Zero and that his duties required 
him to be on deck from before dawn until after dark; and that 
he was not issued any protective clothing.  He indicated that 
following his ship's exposure to radiation, it was never 
washed down, nothing was ever said about radiation, and he 
served on the ship for months following the exposure.  He 
denied noticing anything usual or experiencing any problems 
with his skin until approximately 40 years later, when his 
physician was unsuccessful in treating skin problems that had 
developed when he worked with chemicals.  He indicated that 
he had not worked with chemicals since 1990, and that the 
affected areas of his skin included the legs, stomach, arms, 
face and the groin area.  He contended that his skin problems 
continued to occur periodically, sometimes at the rate of one 
every month, and other times at the rate of as many as three 
a month.  With respect to a letter from Dr. B., the veteran 
commented that Dr. B. was not an expert in radiation but did 
inform him that he would always have skin problems and that 
the cause of his problems was not related to his post-service 
exposure to chemicals.  Dr. B. never used the word cancer in 
connection with any of the veteran's skin disorders, and the 
doctor was the only physician who had treated him since he 
sustained his post-service chemical burns.  Such treatment 
began in either 1981 or 1982.
 
In regard to the evidence submitted since the January 1994 RO 
decision, the Board finds that it is new to the extent that 
it was not in existence and considered by the RO in January 
1994.  Nevertheless, the medical records and testimony of the 
veteran are essentially cumulative or redundant of the 
evidence previously considered.  In the January 1994 
decision, the RO denied the veteran's claim on the bases that 
there was no evidence of a skin condition during service, no 
evidence of a diagnosis of skin cancer, and no medical 
evidence relating current skin rash to the veteran's period 
of military service, either by way of radiation exposure or 
otherwise.  The evidence received since that January 1994 
decision is not probative of the underlying issues of whether 
the veteran's skin rash was incurred in or aggravated by 
service and whether he has a current diagnosis of skin cancer 
related to radiation exposure in service.  

In that regard, it is noted that the October 1997 report from 
Dr. B. again documents the existence of periodic skin 
eruptions.  Further, while Dr. B.'s observation that the 
veteran's skin sensitivity precluded stronger medication and 
therefore hindered his progress towards greater skin 
resiliency, such statement does not constitute medical 
evidence showing a current diagnosis of skin cancer or 
medical evidence linking any current skin disorder to 
service, whether by way of radiation exposure or otherwise.  
Moreover, the additional report from the Defense Threat 
Reduction Agency merely confirms that those who were part of 
the occupation of Nagasaki were not subjected to more than 
one rem, which is the same finding expressed in the previous 
report of 1992 from the Defense Nuclear Agency.  In any case, 
the amount of radiation exposure is not probative of the 
underlying issue of whether a current skin disorder may be 
attributable to radiation exposure in the first place.  

Essentially, the new evidence adds nothing to the old, for 
the following reasons:  it does not demonstrate a diagnosis 
of skin cancer, it reflects skin disorders that are not 
radiogenic diseases under 38 C.F.R. § 3.311, and it still 
does not contain medical evidence linking a skin disorder to 
service (either by way of exposure to radiation or 
otherwise).  The crucial question in this case was and 
remains whether there is medical evidence linking any current 
skin disorder to service.  The evidence received since the 
rating decision of January 1994 still does not adequately 
address this fundamental question as to the veteran's claims.  
Thus, the evidence received since the January 1994 decision 
cannot be said to be material evidence.  The nature of this 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claims.  38 C.F.R. 
§ 3.156(a).  

Since the January 1994 RO decision, the veteran provided 
statements during two personal hearings that were not 
specifically made prior to that time.  For example, he 
described with more detail his exposure to radiation during 
service.  His statements are presumed credible, and, to the 
extent not cumulative and redundant of assertions and 
theories already raised, are considered new evidence.  
Nevertheless, any of the veteran's assertions relating to 
service causation or aggravation are not material evidence 
because he is a layman and thus has no competence to give a 
medical opinion on diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In Hickson v. West, 11 
Vet App (1998), the Court held that lay assertions of medical 
causation cannot suffice as new and material evidence to 
reopen a claim.

In sum, none of the evidence submitted since the January 1994 
RO decision is both new and material.  38 C.F.R. § 3.156(a).  
Thus, the claims of entitlement to service connection for 
skin rash and skin cancer, claimed as secondary to radiation 
exposure, have not been reopened, and the January 1994 RO 
decision remains final.  


ORDER

As new and material evidence has not been received to reopen 
claims of entitlement to service connection for skin rash and 
skin cancer, claimed as secondary to radiation exposure, the 
claims are denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


